ORDER

PHILIP H. VILES, JR., Chief Justice.
This case was assigned to me seven months before the Complaint (Docket # 3) was filed. It has progressed in like manner since. On August 12, 1999, a Minute Order (Docket # 15) stayed proceedings in the case until further order of the Court. On September 8, 1999, an Entry of Appearance (Docket # 16) was filed by Christine Folsom-Smith.
On October 9, 1999, I signed an Order (Docket # 17) which lifted the stay in this case “upon Christine Folsom-Smith’s showing that she has complied with this Court’s verbal order in a previous case.” She has not made such a showing.
Nonetheless, on February 25, 2000, Defendant Cherokee Nation filed its Motion to Enter Order of Dismissal [in its favor] (Docket # 18), claiming in paragraph # 2 that “On October 9, 1999, this Court lifted the stay in this matter.” This is not the case, but it seems appropriate to lift the stay now and rule in this case. Defendant’s paragraph # 1 talked about this Court’s lacking subject matter jurisdiction since Plaintiff Uzzo had not been employed by the Nation for one year. The allegations of the Complaint are not clear here. We read about employment from “July 1997 to February 1998” and employment from July 28, 1997 to August 13, 1999, (a date 2½ months *32AFTER the filing of the Complaint.) It should also be noted that his Court did not take contractual employment cases at one time. It appears here that rather than relying on the Constitutional jurisdiction conferred by Article XII, Plaintiff is bringing a breach of contract action which happens to involve employment (see Plaintiffs First Cause of Action). So, while this Court may not have subject matter jurisdiction under Article XII, we may under other parts of the Constitution or other statutes.
Defendant’s second objection, sovereign immunity, has been disparaged previously. The Cherokee Nation ought to be willing to use its own Courts.
Defendant’s third objection, lack of verification, does not seem to be valid.
Therefore, Defendant’s February 25, 2000 Motion to Dismiss is granted, without prejudice.